243 F.2d 97
STRATHMORE SHIPPING COMPANY, Inc., Libellant-Appellant,v.COASTAL OIL COMPANY, Respondent-Appellee.
No. 262, Docket 24282.
United States Court of Appeals Second Circuit.
Argued March 11, 1957.Decided April 12, 1957.

Joseph Cardillo, Jr., of Cardillo & Smith, New York City (Charles H. Bridge, Jr., New York City, on the brief), for libellant-appellant.
Eugene Underwood, of Burlingham, Hupper & Kennedy, New York City, (Hervey C. Allen, New York City, on the brief), for respondent-appellee.
Before HINCKS, STEWART and LUMBARD, Circuit Judges.
PER CURIAM.


1
Because the libellant tendered the tank ship Strathbay later than the date provided therefor in its written charter to the respondent, the respondent had canceled the charter by notice according to its terms.  The libellant, not disputing that this ordinarily would end all obligations on the part of the respondent, claims that the charter had been orally extended with the result that the ship was tendered on time.


2
The trial before Judge Cashin was solely concerned with the question whether the parties had agreed to the extension.  The evidence was conflicting.  The burden of proof was on the libellant.


3
The proofs were left in such posture that Judge Cashin's findings must be upheld as not clearly erroneous.  Fodera v. Booth American Shipping Corp., 2 Cir., 159 F.2d 795; McAllister v. United States, 348 U.S. 19, 20, 75 S. Ct. 6, 99 L. Ed. 20.  And we find nothing in his discussion of the conclusion reached, and nothing in the record, that suggests the presence of legal error.


4
Affirmed.